Per Curiam :
It clearly appears from the record before us that during the spring and summer of 1897 and 1898, and before the filing of the petition *471herein, games of base ball were played in the usual manner at Franklin square, a public place in the city of Buffalo, repeatedly on Sunday ; that the police commissioners and police force under their control had knowledge of these facts, and did not suppress the ball playing or make arrests therefor, with a single exception which will ' be noted hereafter. Large crowds attended these games as spectators, from whom an admission fee was collected. The petitioner called the attention of the police commissioners and the superintendent of police, and the police captain in charge of the precinct in which the games were played, and demanded that they be suppressed, but the demand was not complied with, whereupon charges were made against the superintendent and the precinct captain for a violation of duty to the police commissioners, but they failed to investigate the charges and dismissed them.
The commissioners instructed their subordinates not to arrest those who participated in the base ball playing on Sunday, unless a'warrant was issued for their arrest, which the commissioners deemed the proper course to pursue in the matter. It does not appear that warrants were obtained and executed to any extent for the arrest of the ball players, although the petitioner made numerous efforts to obtain such warrants before various magistrates without success.
Base ball playing on Sunday is a misdemeanor, and is prohibited by section 265 of the Penal Code, which is as follows: “ All shooting, hunting, fishing, playing, horseracing, gaming or other public sports, exercises or shows, upon the first day of the week, and all noise disturbing the peace of the day, are prohibited.” (See People v. Moses, 140 N. Y. 214.)
A peace officer may without a warrant arrest a person for a crime committed or attempted in his presence. (Code Crim. Proc. § 177.)
The police officers, therefore, who were present and witnessed the playing of these games on Sunday were authorized to .arrest the participators in those games without a warrant.
The attention of the police commissioners and their subordinates having been called to these games and their expected occurrence on Sunday, it was the duty of the police to attend upon the games and to suppress them by the arrest of the guilty parties. The police officers could have arrested the offenders and have taken them before the proper magistrate to be dealt with as the law provided, *472the same as in other cases of arrest without warrant for crimes committed in the presence of the officer.
' The Legislature has authority to protect the Christian Sabbath from desecration by such laws as it may deem necessary, and it is sole judge of the acts proper to be' prohibited, with a view to the public peace on that day. (Neuendorff v. Duryea, 69 N. Y. 557.)
Our laws for the observance of the Sabbath are founded upon the command of God at Sinai that we should “ Remember the Sabbath Day to keep it holy.”
, These laws are substantially found in chapter 1 of title 10 of the Penal Code. They aver, that the first day of the week by general consent is “ set apart for rest and religious uses,” and forbid those acts “ which are serious interruptions of the repose and religious liberty of the community.” They prohibit all labor on Sunday except works of. necessity or charity. They close the" courts and public offices on that day and they secure the protection and sanctity of religious meetings.
The experience of mankind demonstrates that the setting apart of one day in seven is not only conducive to the spiritual welfare of the people, but it is essential to the rest and recuperation which every one needs at stated intervals from the' cares, burdens and anxieties of life. The Sabbath, therefore, is the result of the highest dictates of public policy as well as of religious duty. The Sabbath existed before Constitutions Or statutes and was sanctioned by the common law.
The question remains whether these commissioners should be removed from office. Considerations which the evidence fairly present urged in their behalf are, that in the exercise, of their best judgment they concluded that the proper way to bring .the offenders at the base ball games to justice was by the more deliberate proceeding by warrant, and that they advised that proceeding. That early in the season of 1897 an arrest was made of a person violating the Sunday law in regard to base ball playing; the party arrested was taken before a police magistrate of the city, an officer of large experience, and he discharged the defendant, holding "that he had not been guilty "of a crime; and that the commissioners consulted this magistrate in' the year 1898, in' regard to further arrests, and the magistrate informed them, that he would not hold "persons *473engaged in playing base ball on Sunday guilty of any crime. That they did not formally investigate the charges against the precinct captain and the superintendent of police for the reason that they understood all about the matter, and an investigation was unnecessary in order to determine whether these officers should be removed from office; and that <„s to the superintendent of police, the charges were dismissed as against him upon the advice of the corporation counsel of Buffalo, who,, under section 163 of the charter of that city, was the law officer of the board of police.
The referee has found that the police commissioners, in respect to the matters charged against them, acted in good faith and without any intention to violate the law.
Another consideration urged in their behalf is that for a long time prior to the year 1897 base ball had been played in the city of Buffalo on Sunday, without complaint from the People, or any criminal proceeding taken by the authorities, and without any manifest disturbance of the public peace.
The petitioner urged with much force that these intelligent police commissioners should have known the law so plainly written in the statutes and observed it. It is true as a general proposition that ignorance of the law does not excuse its violation, but it is discretionary with the court acting upon the whole case, and in view of all the circumstances of this case, whether to remove these officers at the present time.
"We have reached the conclusion not to make the removal at present, but to permit them to continue in office with the plain admonition as to their duties in the future, and with the law clearly laid down by this court for their guidance.
This conclusion works no condemnation of the course of the petitioner. His efforts to bring this matter to the attention of the courts and the public meet our approval, and as his actions in the matter will doubtless result in the enforcement of a salutary law in the city of Buffalo, his efforts in that behalf will be properly appreciated.
The prayer of the petitioner for the removal of the police Commissioners denied on condition that the commissioners pay the costs of the proceeding.